DETAILED ACTION
This office action is in response to the original application filed on November 27, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-7, 9, 12-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vogt (US Pub. No. 2017/0192428) in view of Shi (US Pub. No. 2012/0167170).

	As per claim 1 Vogt discloses:
A passive authentication method comprising: in response to receiving a requested action from a first user: obtaining a set of sensor data; (paragraph 67 of Vogt, S210 preferably includes at least one of detecting an external interaction request S211 and generating an internal interaction request S212. External interaction requests are preferably detected when a person or entity external to the autonomous vehicle expresses (e.g., through an input mechanism, by moving near the autonomous vehicle) an explicit or implicit desire to interact with the autonomous vehicle) and (paragraph 36 of Vogt, the external input interface 110 preferably includes a mechanism (e.g., proximity sensors or one or more input devices) for verifying proximity and/or identity of a person or other entity (e.g., an ambulance) interacting with the interface 110).
For the first modality the distance away of the entity) to the predetermined proximity range or threshold).
Comparing the distance value to a first verified value of the first user for the first modality; (paragraph 38 of Vogt, the system 100 would compare the location of the entity (e.g., the distance away of the entity) to the predetermined proximity range or threshold).
Based on the comparison, determining a first authentication decision of the distance value; and in response to the first authentication decision indicating the first sensor data corresponds to the first user, performing the requested action. (Paragraph 38 of Vogt, in the case, the person or entity is determined to be within the predetermined proximity and optionally, authorized and/or authenticated, the autonomous vehicle would allow or enable control, communication, and/or interaction using the external input interface 110).
Vogt teaches the method of verifying user location by comparing sensor information (see paragraph 38 of Vogt) but fails to disclose:
Categorizing first sensor data of the set of sensor data into a first modality of a set of modalities.
However, in the same field of endeavor, Shi teaches this limitation as, (paragraph 9 of Shi, the at least one memory and the computer program code may be configured to, with the at least one processor, cause the apparatus to perform at least causing selective processing of data indicative of characteristics of a user of a device by aggregating one or more modality specific biometric classification processes conducted in background operation of the device, comparing the selectively processed data to a profile of a currently logged in or default user to determine a likelihood that the user corresponds to the currently logged in or default user, and selectively implementing an active authentication process based on a result of the determining).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Votg and include the above limitation using the teaching of Shi in order to authenticate user using the selective characteristics of user that best define the actual user (see paragraph 9 of Shi).

As per claim 2 Vogt in view of Shi discloses:
Vogt teaches the method of verifying user location by comparing sensor information (see paragraph 38 of Vogt) but fails to disclose:
The passive authentication method of claim 1 wherein the first verified value of the first user for the first modality is stored in a distance database, wherein the distance database includes a corresponding verified value of the first user for each modality of the set of modalities.
However, in the same field of endeavor, Shi teaches this limitation as, (paragraph 47 of Shi, once a profile is established, the user identification engine 86 may be further configured to compare the indications currently being received (e.g., from sensors) to the profile to determine whether the current user is likely to be (e.g., is statistically similar in behavior or characteristics) the user associated with the profile).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Votg and include the above limitation using the teaching of Shi in order to store user authentication information/profile and authenticate the user using the stored information/profile (see paragraph 47 of Shi).

As per claim 5 Vogt in view of Shi discloses:
The passive authentication method of claim 1 wherein comparing the distance value to the first verified value of the first user for the first modality includes: determining a difference between the distance value and the first verified value of the first user. (paragraph 38 of Vogt, the system 100 would compare the location of the entity (e.g., the distance away of the entity) to the predetermined proximity range or threshold).

As per claim 6 Vogt in view of Shi discloses:
The passive authentication method of claim 5 further comprising: obtaining a first threshold corresponding to the first modality; and authenticating the set of sensor data as the first user in response to the difference being less than the first threshold. (paragraph 38 of Vogt, the system 100 would compare the location of the entity (e.g., the distance away of the entity) to the predetermined proximity range or threshold).

As per claim 7 Vogt in view of Shi discloses:
Vogt teaches the method of verifying user location by comparing sensor information (see paragraph 38 of Vogt) but fails to disclose:
The passive authentication method of claim 1 further comprising: determining a weighted combination of a set of authentication decisions, including the first authentication decision, for each modality of the set of modalities; and in response to each authentication decision of the set of authentication decisions indicating the corresponding sensor data corresponds to the first user, performing the requested action.
However, in the same field of endeavor, Shi teaches this limitation as, (paragraph 9 of Shi, The at least one memory and the computer program code may be configured to, with the at least one processor, cause the apparatus to perform at least causing selective processing of data indicative of characteristics of a user of a device by aggregating one or more modality specific biometric classification processes conducted in background operation of the device, comparing the selectively processed data to a profile of a currently logged in or default user to determine a likelihood that the user corresponds to the currently logged in or default user, and selectively implementing an active authentication process based on a result of the determining)..
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Votg and include the above limitation using the teaching of Shi in order to authenticate user by considering different characteristics of user that best define the actual user (see paragraph 9 of Shi).

As per claim 9 Vogt discloses:
A passive authentication system for a first user device comprising: at least one processor; and a memory coupled to the at least one processor, wherein the memory stores: a verified value of a first user; and instructions for execution by the at least one processor and wherein the instructions include, in response to receiving a requested action: obtaining a set of sensor data; (paragraph 67 of Vogt, S210 preferably includes at least one of detecting an external interaction request S211 and generating an internal interaction request S212. External interaction requests are preferably detected when a person or entity external to the autonomous vehicle expresses (e.g., through an input mechanism, by moving near the autonomous vehicle) an explicit or implicit desire to interact with the autonomous vehicle) and (paragraph 36 of Vogt, the external input interface 110 preferably includes a mechanism (e.g., proximity sensors or one or more input devices) for verifying proximity and/or identity of a person or other entity (e.g., an ambulance) interacting with the interface 110) and (paragraph 38 of Vogt, the system 100 would compare the location of the entity (e.g., the distance away of the entity) to the predetermined proximity range or threshold).
For the first modality the external input interface 110 may be coupled to or include a tracked controller that may be used by an entity to move the autonomous vehicle to a new location. Specifically, the tracked controller may be any type of portable trackable device (e.g., a mobile computing device, mobile phone, etc.) including any device having a global positioning system (GPS) or locator system that can be moved to a location which the autonomous vehicle will attempt to follow. For instance, the tracked controller may include a GPS which periodically sends out a signal to the autonomous vehicle providing its geographic location (e.g., x, y, z coordinates)).
Comparing the paired sample data to the verified value of the first user for the first modality; (paragraph 38 of Vogt, the system 100 would compare the location of the entity (e.g., the distance away of the entity) to the predetermined proximity range or threshold).
Based on the comparison, determining a first authentication decision of the paired sample data; and in response to the first authentication decision indicating the first sensor data corresponds to the first user, performing the requested action. (Paragraph 38 of Vogt, in the case, the person or entity is determined to be within the predetermined proximity and optionally, authorized and/or authenticated, the autonomous vehicle would allow or enable control, communication, and/or interaction using the external input interface 110).
Vogt teaches the method of verifying user location by comparing sensor informations (see paragraph 38 of Vogt) but fails to disclose:
a distance database including a verified value of a first user for each modality of a set of modalities.
However, in the same field of endeavor, Shi teaches this limitation as, (paragraph 47 of Shi, once a profile is established, the user identification engine 86 may be further configured to compare the indications currently being received (e.g., from sensors) to the profile to determine whether the current user is likely to be (e.g., is statistically similar in behavior or characteristics) the user associated with the profile).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Votg and include the above limitation using the teaching of Shi in order to store user authentication information/profile and authenticate user using the stored information/profile (see paragraph 47 of Shi).
Vogt teaches the method of verifying user location by comparing sensor information (see paragraph 38 of Vogt) but fails to disclose:
Categorizing first sensor data of the set of sensor data into a first modality of the set of modalities;
However, in the same field of endeavor, Shi teaches this limitation as, (paragraph 9 of Shi, the at least one memory and the computer program code may be configured to, with the at least one processor, cause the apparatus to perform at least causing selective processing of data indicative of characteristics of a user of a device by aggregating one or more modality specific biometric classification processes conducted in background operation of the device, comparing the selectively processed data to a profile of a currently logged in or default user to determine a likelihood that the user corresponds to the currently logged in or default user, and selectively implementing an active authentication process based on a result of the determining).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Votg and include the above limitation using the teaching of Shi in order to authenticate user using the selective characteristics of user that best define the actual user (see paragraph 9 of Shi).

As per claim 12 Vogt in view of Shi discloses:
The passive authentication system of claim 9 wherein comparing the paired sample data to the verified value of the first user stored in the distance database for the first modality includes: determining a distance between the paired sample data and the verified value of the first user stored in the distance database. (paragraph 38 of Vogt, the system 100 would compare the location of the entity (e.g., the distance away of the entity) to the predetermined proximity range or threshold) and (paragraph 54 of Vogt, the external input interface 110 may be coupled to or include a tracked controller that may be used by an entity to move the autonomous vehicle to a new location. Specifically, the tracked controller may be any type of portable trackable device (e.g., a mobile computing device, mobile phone, etc.) including any device having a global positioning system (GPS) or locator system that can be moved to a location which the autonomous vehicle will attempt to follow. For instance, the tracked controller may include a GPS which periodically sends out a signal to the autonomous vehicle providing its geographic location (e.g., x, y, z coordinates)).

As per claim 13 Vogt in view of Shi discloses:
The passive authentication system of claim 12 wherein the instructions include: obtaining a first threshold corresponding to the first modality; and authenticating the set of sensor data as the first user in response to the distance being less than the first threshold. (Paragraph 38 of Vogt, the system 100 would compare the location of the entity (e.g., the distance away of the entity) to the predetermined proximity range or threshold).

As per claim 14 Vogt in view of Shi discloses:
The passive authentication system of claim 13 wherein the instructions include, in response to the distance being greater than the first threshold: locking the first user device, and denying performance of the requested action, wherein the requested action is access to a vehicle or a ride share service. (Paragraph 87 of Votg, local authentication may serve as form of multi-factor authentication, preventing someone who illicitly gains access to a user's remote-control app or remote-control web interface to take control of the autonomous vehicle. Alternatively, interaction requests may trigger fraud detection algorithms; e.g., an algorithm may detect that an entity is requesting out-of-character interaction responses, and may lock or restrict actions on the vehicle pending review by a remote expert) and (paragraph 38 of Vogt, the system 100 would compare the location of the entity (e.g., the distance away of the entity) to the predetermined proximity range or threshold. In the case, the person or entity is determined to be within the predetermined proximity and optionally, authorized and/or authenticated, the autonomous vehicle would allow or enable control, communication, and/or interaction using the external input interface 110).

As per claim 15 Vogt in view of Shi discloses:
Vogt teaches the method of verifying user location by comparing sensor information (see paragraph 38 of Vogt) but fails to disclose:
The passive authentication system of claim 9 wherein the instructions include: determining a set of authentication decisions, including the first authentication decision, for each modality of the set of modalities; and in response to each authentication decision of the set of authentication decisions indicating the corresponding sensor data corresponds to the first user, performing the requested action.
However, in the same field of endeavor, Shi teaches this limitation as, (paragraph 9 of Shi, The at least one memory and the computer program code may be configured to, with the at least one processor, cause the apparatus to perform at least causing selective processing of data indicative of characteristics of a user of a device by aggregating one or more modality specific biometric classification processes conducted in background operation of the device, comparing the selectively processed data to a profile of a currently logged in or default user to determine a likelihood that the user corresponds to the currently logged in or default user, and selectively implementing an active authentication process based on a result of the determining)..
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Votg and include the above limitation using the teaching of Shi in order to authenticate user by considering different characteristics of user that best define the actual user (see paragraph 9 of Shi).

As per claim 19 Vogt in view of Shi discloses:
The passive authentication system of claim 9 further comprising a plurality of sensors, wherein the set of sensor data is obtained from the plurality of sensors. (Paragraph 38 of Vogt, when verifying proximity of a person or entity, the system 100 may identify a location of the person or entity relative to the autonomous vehicle or the like. The location of the person or entity may be determined in any manner including using one or more sensor (e.g., cameras, ultrasound, line-of-sight detectors, depth sensors, etc.) available to the autonomous vehicle).

As per claim 20 Vogt discloses:
A passive authentication system for a first user device comprising: a plurality of sensors; at least one processor; and a memory coupled to the at least one processor, (paragraph 36 of Vogt, The external input interface 110 preferably includes a mechanism (e.g., proximity sensors or one or more input devices) for verifying proximity and/or identity of a person or other entity (e.g., an ambulance) interacting with the interface 110)
A threshold database including a threshold value; and instructions for execution by the at least one processor and wherein the instructions include, in response to receiving a requested action: obtaining a set of sensor data from the plurality of sensors; (paragraph 67 of Vogt, S210 preferably includes at least one of detecting an external interaction request S211 and generating an internal interaction request S212. External interaction requests are preferably detected when a person or entity external to the autonomous vehicle expresses (e.g., through an input mechanism, by moving near the autonomous vehicle) an explicit or implicit desire to interact with the autonomous vehicle) and (paragraph 36 of Vogt, the external input interface 110 preferably includes a mechanism (e.g., proximity sensors or one or more input devices) for verifying proximity and/or identity of a person or other entity (e.g., an ambulance) interacting with the interface 110) and (paragraph 38 of Vogt, the system 100 would compare the location of the entity (e.g., the distance away of the entity) to the predetermined proximity range or threshold).
For the first modality the external input interface 110 may be coupled to or include a tracked controller that may be used by an entity to move the autonomous vehicle to a new location. Specifically, the tracked controller may be any type of portable trackable device (e.g., a mobile computing device, mobile phone, etc.) including any device having a global positioning system (GPS) or locator system that can be moved to a location which the autonomous vehicle will attempt to follow. For instance, the tracked controller may include a GPS which periodically sends out a signal to the autonomous vehicle providing its geographic location (e.g., x, y, z coordinates)).
Obtaining a first verified value of the first user for the first modality; (paragraph 38 of Vogt, the system 100 would compare the location of the entity (e.g., the distance away of the entity) to the predetermined proximity range or threshold).
Determining a distance between the paired sample data and the verified value; (paragraph 38 of Vogt, the system 100 would compare the location of the entity (e.g., the distance away of the entity) to the predetermined proximity range or threshold).
Obtaining a first threshold value stored in the threshold database for the first modality; and in response to the distance being less than the first threshold value, performing the requested action. (Paragraph 38 of Vogt, in the case, the person or entity is determined to be within the predetermined proximity and optionally, authorized and/or authenticated, the autonomous vehicle would allow or enable control, communication, and/or interaction using the external input interface 110).
Vogt teaches the method of verifying user location by comparing sensor information (see paragraph 38 of Vogt) but fails to disclose:
A threshold database including a threshold value for a weighted combination of the set of modalities.
However, in the same field of endeavor, Shi teaches this limitation as, (paragraph 65 of Shi, in some embodiments, causing selective processing may include considering both time and space properties with respect to aggregating the one or more modality specific biometric classification processes. In some embodiments, causing selective processing may include aggregating data from sensors selected from a plurality of biometric sensors based on available power at the device or utilizing a separate processor for aggregating the one or more modality specific biometric classification processes than a processor used for active foreground operations of the device …. selectively implementing the active authentication process may include requiring manual user entry of authentication information in response to the likelihood of the user corresponding to the currently logged in or default user failing to reach a threshold or enabling continued operation of the device without user authentication in response to the likelihood of the user corresponding to the currently logged in or default user reaching the threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Votg and include the above limitation using the teaching of Shi in order to store user authentication information and authenticate the user using the stored information (see paragraph 65 of Shi).
Vogt teaches the method of verifying user location by comparing sensor information (see paragraph 38 of Vogt) but fails to disclose:
Wherein the memory stores: a distance database including a verified value of a first user for each modality of a set of modalities; verified value of the first user stored in the distance database.
However, in the same field of endeavor, Shi teaches this limitation as, (paragraph 47 of Shi, once a profile is established, the user identification engine 86 may be further configured to compare the indications currently being received (e.g., from sensors) to the profile to determine whether the current user is likely to be (e.g., is statistically similar in behavior or characteristics) the user associated with the profile).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Votg and include the above limitation using the teaching of Shi in order to store user authentication information/profile and authenticate the user using the stored information/profile (see paragraph 47 of Shi).
Vogt teaches the method of verifying user location by comparing sensor information (see paragraph 38 of Vogt) but fails to disclose:
Categorizing first sensor data of the set of sensor data into a first modality of the set of modalities.
However, in the same field of endeavor, Shi teaches this limitation as, (paragraph 9 of Shi, The at least one memory and the computer program code may be configured to, with the at least one processor, cause the apparatus to perform at least causing selective processing of data indicative of characteristics of a user of a device by aggregating one or more modality specific biometric classification processes conducted in background operation of the device, comparing the selectively processed data to a profile of a currently logged in or default user to determine a likelihood that the user corresponds to the currently logged in or default user, and selectively implementing an active authentication process based on a result of the determining).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Votg and include the above limitation using the teaching of Shi in order to authenticate user using the selective characteristics of user that best define the actual user (see paragraph 9 of Shi).

Claims 3-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Vogt (US Pub. No. 2017/0192428) in view of Shi (US Pub. No. 2012/0167170) and further in view of Protopapas (US Pub. No. 2014/0039721).

As per claim 3:
The combination of Vogt and Shi teaches the method of verifying user location by comparing sensor information (see paragraph 38 of Vogt) but fails to disclose:
The passive authentication method of claim 1 further comprising: in response to the first authentication decision indicating the first sensor data does not correspond to the first user, requesting an additional authentication decision.
However, in the same field of endeavor, Protopapas teaches this limitation as, (paragraph 39 of Protopapas, if the user is not authenticated 303 or cannot be authenticated (for example, a voice recognition or iris recognition may be difficult if a user is tired, sick or intoxicated), a secondary authorization may be engaged 305. The secondary authentication may include, but is not limited to, a pass code, secondary biometrics, password, phrase/response check, etc).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Votg and Shi to include the above limitation using the teaching of Protopapas in order to authenticate user using a secondary authentication method in case the first method fails to authenticate user (see paragraph 39 of Protopapas).

As per claim 4:
The combination of Vogt and Shi teaches the method of verifying user location by comparing sensor information (see paragraph 38 of Vogt) but fails to disclose:
The passive authentication method of claim 3 wherein the additional authentication decision includes requesting a password or biometric data.
However, in the same field of endeavor, Protopapas teaches this limitation as, (paragraph 39 of Protopapas, if the user is not authenticated 303 or cannot be authenticated (for example, a voice recognition or iris recognition may be difficult if a user is tired, sick or intoxicated), a secondary authorization may be engaged 305. The secondary authentication may include, but is not limited to, a pass code, secondary biometrics, password, phrase/response check, etc).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Votg and Shi to include the above limitation using the teaching of Protopapas in order to authenticate user using a secondary authentication method (i.e., biometrics or password) in case the first method fails to authenticate user (see paragraph 39 of Protopapas).

As per claim 10:
The combination of Vogt and Shi teaches the method of verifying user location by comparing sensor information (see paragraph 38 of Vogt) but fails to disclose:
The passive authentication system of claim 9 wherein the instructions include: in response to the first authentication decision indicating the first sensor data does not correspond to the first user, requesting an additional authentication decision.
However, in the same field of endeavor, Protopapas teaches this limitation as, (paragraph 39 of Protopapas, if the user is not authenticated 303 or cannot be authenticated (for example, a voice recognition or iris recognition may be difficult if a user is tired, sick or intoxicated), a secondary authorization may be engaged 305. The secondary authentication may include, but is not limited to, a pass code, secondary biometrics, password, phrase/response check, etc).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Votg and Shi to include the above limitation using the teaching of Protopapas in order to authenticate user using a secondary authentication method in case the first method fails to authenticate user (see paragraph 39 of Protopapas).

As per claim 11:
The combination of Vogt and Shi teaches the method of verifying user location by comparing sensor information (see paragraph 38 of Vogt) but fails to disclose:
The passive authentication system of claim 10 wherein the additional authentication decision includes requesting a password or biometric data.
However, in the same field of endeavor, Protopapas teaches this limitation as, (paragraph 39 of Protopapas, if the user is not authenticated 303 or cannot be authenticated (for example, a voice recognition or iris recognition may be difficult if a user is tired, sick or intoxicated), a secondary authorization may be engaged 305. The secondary authentication may include, but is not limited to, a pass code, secondary biometrics, password, phrase/response check, etc).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Votg and Shi to include the above limitation using the teaching of Protopapas in order to authenticate user using a secondary authentication method (i.e., biometrics or password) in case the first method fails to authenticate user (see paragraph 39 of Protopapas).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vogt (US Pub. No. 2017/0192428) in view of Shi (US Pub. No. 2012/0167170) and further in view of Lymberopoulos (US Pub. No. 2015/0213244).

As per claim 8:
The combination of Vogt and Shi teaches the method of verifying user location by comparing sensor information (see paragraph 38 of Vogt) but fails to disclose:
The passive authentication method of claim 1 further comprising: determining, for a predetermined training period, a set of verified values of the first user for each modality of the set of modalities.
However, in the same field of endeavor, Lymberopoulos teaches this limitation as, (paragraph 50 of Lymberopoulos, during a user enrollment phase (e.g., training session) 1802. Information from the training session can subsequently be used for real time authentication 1804. During the training session 1802, the true user can repeatedly perform the authentication gesture on the touch-enabled device 802. For ease of discussion, authentication gestures performed during the training session may be referred to as training gestures. For each training gesture, multiple sensor types, including touch sensors, can detect and record finger taps and extract information about the timing, distance, and angle between each pair of taps, as well as the pressure and size of each finger tap (for instance, see FIG. 13). At the same time, the accelerometer and gyro sensors can be continuously sampled to capture the displacement and rotation of the device during the training gesture. These features are represented at 1806. The feature data extracted from the finger taps, along with the raw accelerometer and gyro data can contribute to the actual sensor fingerprint for the user as indicated at 1808. In that way, multiple sensor fingerprints across different training gesture instances are collected (labeled sensor fingerprint 1 through sensor fingerprint n as represented at 1810). This collection of sensor fingerprints represents the identity of the user in the sensor domain and is analogous to the stored training feature values 514 introduced above relative to FIG. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Votg and Shi to include the above limitation using the teaching of Lymberopoulos in order to generate multiple authentication information from plurality of sensors during the training session and use the generated information for authenticating the user (see paragraph 50 of Lymberopoulos).

As per claim 17:
The combination of Vogt and Shi teaches the method of verifying user location by comparing sensor information (see paragraph 38 of Vogt) but fails to disclose:
The passive authentication system of claim 9 wherein the instructions include: determining, for a predetermined training period, a set of verified values of the first user for each modality of the set of modalities.
However, in the same field of endeavor, Lymberopoulos teaches this limitation as, (paragraph 50 of Lymberopoulos, during a user enrollment phase (e.g., training session) 1802. Information from the training session can subsequently be used for real time authentication 1804. During the training session 1802, the true user can repeatedly perform the authentication gesture on the touch-enabled device 802. For ease of discussion, authentication gestures performed during the training session may be referred to as training gestures. For each training gesture, multiple sensor types, including touch sensors, can detect and record finger taps and extract information about the timing, distance, and angle between each pair of taps, as well as the pressure and size of each finger tap (for instance, see FIG. 13). At the same time, the accelerometer and gyro sensors can be continuously sampled to capture the displacement and rotation of the device during the training gesture. These features are represented at 1806. The feature data extracted from the finger taps, along with the raw accelerometer and gyro data can contribute to the actual sensor fingerprint for the user as indicated at 1808. In that way, multiple sensor fingerprints across different training gesture instances are collected (labeled sensor fingerprint 1 through sensor fingerprint n as represented at 1810). This collection of sensor fingerprints represents the identity of the user in the sensor domain and is analogous to the stored training feature values 514 introduced above relative to FIG. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Votg and Shi to include the above limitation using the teaching of Lymberopoulos in order to generate multiple authentication information from plurality of sensors during the training session and use the generated information for authenticating the user (see paragraph 50 of Lymberopoulos).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Vogt (US Pub. No. 2017/0192428) in view of Shi (US Pub. No. 2012/0167170) and further in view of Minkkinen (US Pub. No. 2013/0311954).

As per claim 16:
The combination of Vogt and Shi teaches the method of verifying user location by comparing sensor information (see paragraph 38 of Vogt) but fails to disclose:
The passive authentication system of claim 9 wherein the first modality model includes two stacked Long Short-Term Memory architecture, wherein the two stacked Long Short-Term Memory architecture is pre-trained using a training dataset.
However, in the same field of endeavor, Lymberopoulos teaches this limitation as, (paragraph 185 of Minkkinen, there are a variety of supervised machine learning algorithms by which recognizing component can be implemented, such as artificial neural networks (for example, Recurrent neural network which can have bidirectional Long Short-Term Memory architecture)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Votg and Shi to include the above limitation using the teaching of Minkkinen in order to implement training session using machine learning algorithms (see paragraph 185 of Minkkinen).


Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Examiner will provide a reason for allowance at the time of allowing the application.




Conclusion
The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure is Georgi (US Pub. No. 2010/0217457. Georgi discloses: 
An anti-theft system, especially in the form of an access and/or starting system for a vehicle has a vehicle-mounted receiver for receiving a request signal containing the instruction to find out whether objects that are associated with the vehicle, e.g. lost identifiers, are located in specific areas of the vehicle. The anti-theft system further has a vehicle-mounted control and evaluation unit for verifying whether the objects are in the specific areas of the vehicle and outputting information on whether an object that is associated with the vehicle has been found. The anti-theft system finally has a vehicle-mounted transmitter for transmitting a result signal containing the information on whether objects have been found. Such an anti-theft system allows an identifier, for example, which is associated with a user, to start a search from a distance in order to verify whether certain objects are located near or inside the vehicle

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESHOME HAILU whose telephone number is (571)270-3159. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TESHOME HAILU/Primary Examiner, Art Unit 2434